Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.

Specification
Substitute specification filed 3/31/2022 is acceptable.

Claim Interpretation
In amended claim 5, the limitation “the absolute bias value of the high pulse bias is -200 V to -800 V” is interpreted to mean that all values used for the high pulse bias as it is increased gradually are within the claimed range.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims and the substitute specification submitted 3/31/2022 have overcome the previously cited rejections under 35 U.S.C. 112(a). Specifically, the “rotation speed” in claim 7 is now supported by the specification.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not support the entire claimed ranges of claims 11-13. Specifically, paragraphs 0061, 0070, and 0085 describe that the high pulse bias may be gradually increased by 100 V or by 150 V but does not describe the entire range of “100-150 V.” Additionally, paragraphs 0060-0062, 0069-0071, 0084-0086, describe low pulse deposition times (TL) of 3 min, 4 min, 5 min, or 6 min and high pulse deposition times (TH) of 1 min or 2 min but do not describe the claimed ranges of “1-6 min” for low bias and “1-2 min” for high bias.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 4 of claim 7, the limitation “linear ion source voltage” is indefinite because it is unclear whether this ion source voltage is applied to an ion source directed toward the target, an ion source directed toward the substrate, or some other ion source. This rejection may be overcome by deleting this limitation from the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102560396 A) in view of Li (NPL) and Astrand (US 20110067996 A1). Zhu (US 20150348773 A1) is cited as evidence of inherency.
Regarding claim 1, Zhang (CN 102560396 A) teaches a surface corrosion-resistant low-resistance film (anti-corrosion conductive film) (para 0002) comprising a metal substrate plated with a film, wherein the film comprises metal chromium (corrosion resistant-protective layer), a first chromium and carbon mixed layer (stress transition layer), and a second chromium and carbon mixed layer (conductive layer) sequentially by magnetron sputtering from inside to outside (para 0008, 0013). 
Zhang fails to explicitly teach depositing the layers using a high-low pulse bias alternation method. However, Li (NPL), in the analogous art of magnetron sputtering, teaches depositing multilayer coatings via alternating bias during magnetron sputtering in order to improve the quality of the film (Abstract, pg. 4916 Conclusion). Because Li teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the layers of Zhang with alternating bias with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Zhang and Li fails to explicitly teach multiple high-low bias alternations, each of the alternations implemented by applying a low pulse for time TL and high bias for time TH and in the process of forming the stress transition layer by deposition the absolute value of the high pulse bias is increased gradually from one high-low bias alternation to another. 
However, Astrand (US 20110067996 A1), in the analogous art of sputtering with alternating sputtering voltage, teaches gradually increasing the high and low bias voltages during each subsequent deposition of PVD coatings that may comprise metal carbides as an alternative to alternating high and low bias voltages with constant values (Abstract, para 0025-0026; Fig. 1a-1b). Additionally, Li (NPL) teaches depositing multilayer diamond-like (hard) carbon coatings with alternating soft and hard layers via alternating bias to reduce residual stress (Abstract). Li and Astrand both teach applying a bias to improve wear resistance (Li Abstract; Astrand para 0012). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of applying constant low and high biases in an alternating fashion (Li pg. 4910 – “Experimental”) with the method of applying a predetermined low bias voltage and a gradually increasing high (and low) bias voltage in pulses, as described by Astrand, in the formation of the stress transition layer of Zhang because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). Additionally, the combination of Zhang, Li, and Astrand inherently applies each of the low pulse and high pulse for an amount of time (TL and TH).
The combination of Zhang, Li, and Astrand fails to explicitly teach inhibiting columnar structures growth in the anti-corrosion conductive film by the high-low pulse bias alternation method. However, Zhu (US 20150348773 A1) teaches that pulsed bias may eliminate columnar structures in a thin film deposited by sputtering (para 0046). Therefore, the aforementioned combination, which teaches high-low pulsed bias alternations, must necessarily inhibit columnar structure growth in the anti-corrosion conductive film.
Alternatively, in paragraph 0033 of the specification, the inhibition of columnar structure growth is attributed to bias alternations. Therefore, the combination of Zhang, Li, and Astrand, which teaches a similar bias alternation process to the instant application, must necessarily inhibit columnar structure growth. See MPEP 2112.
Regarding claim 8, the combination of Zhang, Li, and Astrand teaches the anti-corrosion protective layer comprises chromium (metallic element), a stress transition layer comprising a first chromium and carbon (element X) mixed layer, and a conductive layer comprising a second chromium and carbon (element X) mixed layer (Zhang para 0008). All three layers include chromium as the metal element and thus the metallic element of the anti-corrosion protective layer is identical to that of the stress transition layer and the conducting layer.
Regarding claim 12, the previous combination of Zhang, Li, and Astrand fails to explicitly teach the deposition time of the lower bias (TL) is 1 to 6 minutes. However, Astrand teaches that the deposition may be performed at low bias for 6 minutes for each cycle (TL = 6 min) (para 0059). Zhang and Li are silent to the exact deposition time of each low bias cycle. Therefore, because Astrand teaches that such deposition times were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the alternating bias deposition of Zhang in view of Li and Astrand with a low bias deposition time of 6 minutes with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 13, the previous combination of Zhang, Li, and Astrand fails to explicitly teach the deposition time of the higher bias (TH) is 1 to 2 minutes. However, Astrand teaches that deposition at the higher bias voltage may be performed for 2-10 minutes (para 0047). Zhang and Li are silent to the exact deposition time of each low bias cycle. Therefore, because Astrand teaches that such deposition times were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the alternating bias deposition of Zhang in view of Li and Astrand with a low bias deposition time of 2-10 minutes with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Though the combination of Zhang, Li, and Astrand fails to explicitly teach a high bias deposition time (TH) of 1 to 2 minutes, one would have expected the use of any value within the Astrand range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 2 to 10 minutes, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102560396 A) in view of Li (NPL) and Astrand (US 20110067996 A1), as applied to claim 1 above, and further in view of Iseki (US 20140356764 A1) and Twigg (US 20160177434 A1).
	Regarding claim 4, the combination of Zhang, Li, and Astrand fails to explicitly teach that in the process of forming the anti-corrosion protective layer, the bias value of the low pulse bias is -30V to -200 V, the bias value of the high pulse value is -200V to -800V, the number of high-low bias alternations is 2-8, and the deposition time of the high pulse bias and the deposition time of the low pulse bias meets TH:TL = 1:1 – 1:7. However, Astrand teaches a low bias voltage of -100 V (-30 to -200 V) and a high bias voltage of (-200 V), wherein the deposition time and the low bias and the deposition time at the high bias are each 6 minutes (TH:TL = 1:1) (para 0059-0061) and the film is intended to improve wear resistance (para 0012). Furthermore, Iseki (US 20140356764 A1), in the analogous art of sputtering a hard carbon film, teaches conductive members to be used as fuel cell plates, wherein an amorphous carbon film is formed atop the conductive substrate to impact corrosion resistance and wear resistance, which is related to hardness, without lowering electric conductivity (para 0074), and, similarly, Zhang teaches a surface corrosion resistant low resistance film comprising carbon (para 0008), which can be used for fuel cell plates (para 0002, 0004). Therefore, because Astrand teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the anti-corrosion protective layer of Zhang with the high and low voltage biases and relative deposition time of Astrand in order to improve wear resistance with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Alternatively, Li, in the analogous art of magnetron sputtering, teaches the substrate bias voltage and ratio of high to low substrate bias affect the hardness of the film and stress of the film (pg. 4916 – Conclusion, pg. 4913-4915 – Section 3.4). Therefore, the high and low bias voltages are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of high and low bias voltage by routine optimization, which can include a low bias voltage between -30 and -200 V and a high bias voltage between -200 and -800 V. See MPEP 2144.05(II). Furthermore, Twigg (US 20160177434 A1), in the analogous art of sputtering while applying a bias alternating between high power and low power, teaches that the duty cycle, which is related to the ratio of TH:TL, influences the coating rate and thickness (para 0044) and therefore the duty cycle (ratio of high to low bias time) is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of duty cycle by routine optimization, which can include a high to low bias time ratio of 1:1 to 1:7. See MPEP 2144.05(II).
The previous combination of Zhang, Li, Astrand, Iseki, and Twigg fails to explicitly teach the number of high-low bias alternations is 2-8. However, Astrand teaches that the deposition steps (cycles) are repeated until a desired coating thickness is reached (para 0063). Additionally, Li teaches the number of layers, and thus cycles, affects the residual stress, sp3/sp2 ratio, and hardness (pg. 4911 – Section 3.1.1; Figs. 6, 7, 8). Therefore, the number of high-low cycles/alternations is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the number of high-low bias alternations by routine optimization, which can include 2-8 cycles. See MPEP 2144.05(II).
Regarding claim 6, the combination of Zhang, Li, and Astrand fails to explicitly teach that in the process of forming the conductive layer, the bias value of the low pulse bias is -30V to -200 V, the bias value of the high pulse value is -200V to -800V, the number of high-low bias alternations is 2-8, and the deposition time of the high pulse bias and the deposition time of the low pulse bias meets TH:TL = 1:1 – 1:6. However, Astrand teaches a low bias voltage of -100 V (-30 to -200 V) and a high bias voltage of (-200 V), wherein the deposition time and the low bias and the deposition time at the high bias are each 6 minutes (TH:TL = 1:1) (para 0059-0061) and the film is intended to improve wear resistance (para 0012). Furthermore, Iseki (US 20140356764 A1), in the analogous art of sputtering a hard carbon film, teaches conductive members to be used as fuel cell plates, wherein an amorphous carbon film is formed atop the conductive substrate to impact corrosion resistance and wear resistance, which is related to hardness, without lowering electric conductivity (para 0074), and, similarly, Zhang teaches a surface corrosion resistant low resistance film comprising carbon (para 0008), which can be used for fuel cell plates (para 0002, 0004). Therefore, because Astrand teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the conductive layer of Zhang with the high and low voltage biases and relative deposition time of Astrand in order to improve wear resistance with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Alternatively, Li, in the analogous art of magnetron sputtering, teaches the substrate bias voltage and ratio of high to low substrate bias affect the hardness of the film and stress of the film (pg. 4916 – Conclusion, pg. 4913-4915 – Section 3.4). Therefore, the high and low bias voltages are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of high and low bias voltage by routine optimization, which can include a low bias voltage between -30 and -200 V and a high bias voltage between -200 and -800 V. See MPEP 2144.05(II). Furthermore, Twigg (US 20160177434 A1), in the analogous art of sputtering while applying a bias alternating between high power and low power, teaches that the duty cycle, which is related to the ratio of TH:TL, influences the coating rate and thickness (para 0044) and therefore the duty cycle (ratio of high to low bias time) is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of duty cycle by routine optimization, which can include a high to low bias time ratio of 1:1 to 1:6. See MPEP 2144.05(II).
The previous combination of Zhang, Li, Astrand, Iseki, and Twigg fails to explicitly teach the number of high-low bias alternations is 2-20. However, Astrand teaches that the deposition steps (cycles) are repeated until a desired coating thickness is reached (para 0063). Additionally, Li teaches the number of layers, and thus cycles, affects the residual stress, sp3/sp2 ratio, and hardness (pg. 4911 – Section 3.1.1; Figs. 6, 7, 8). Therefore, the number of high-low cycles/alternations is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the number of high-low bias alternations by routine optimization, which can include 2-20 cycles. See MPEP 2144.05(II).
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102560396 A) in view of Li (NPL) and Astrand (US 20110067996 A1), as applied to claim 1 above, and further in view of Wu (US 20130260057 A1), Twigg (US 20160177434 A1), and Iseki (US 20140356764 A1).
Regarding claim 7, the combination of Zhang, Li, and Astrand fails to explicitly teach that, in the high-low pulse bias alternation process, one or more parameters including air pressure, linear ion source voltage, speed, and bias supply frequency are adjusted to fit the high-low pulse bias alternations. However, Wu (US 20130260057 A1), in the analogous art of plasma-based deposition, teaches adjusting at least one operating parameter in a plasma processing chamber after a first substrate processing step (Abstract), wherein the varied parameters may include RF bias power, and thus voltage, to a pedestal, gas (air) pressure, plasma voltage bias, and RF bias frequency (para 0007, 0011-0012), and wherein the process may be employed with any substrate processing system that uses plasma (para 0023), such as magnetron sputtering. Additionally, Twigg (US 20160177434 A1), in the analogous art of sputtering while applying a bias alternating between high and low power, teaches sputtering while alternately pulsing a bias between a high power and low power condition (para 0007) and that the biasing conditions and operating conditions need to be matched to prevent the deposition rate from being too high (para 0037), resulting in porous rough coatings rather than smooth dense coatings. Li teaches alternating bias, which involves depositing alternating rougher and denser coatings (Abstract), to decrease residual stress while maintaining high hardness and smooth surfaces (pg. 4916 – Conclusion). Furthermore, Iseki (US 20140356764 A1), in the analogous art of sputtering a hard carbon film, teaches conductive members to be used as fuel cell plates, wherein an amorphous carbon film is formed atop the conductive substrate to impact corrosion resistance and wear resistance, which is related to hardness, without lowering electric conductivity (para 0074), and, similarly, Zhang teaches a surface corrosion resistant low resistance film comprising carbon (para 0008), which can be used for fuel cell plates (para 0002, 0004). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control (adjust) the operating parameters, such as gas pressure and RF bias frequency, along with the bias power/voltage of Zhang to control the deposition rate such that the desired film density and hardness is achieved (optimized).	

Claims 1, 3, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102560396 A) in view of Li (NPL) and Ozaki (US 20170002454 A1). Zhu (US 20150348773 A1) is cited as evidence of inherency.
Regarding claim 1, Zhang (CN 102560396 A) teaches a surface corrosion-resistant low-resistance film (anti-corrosion conductive film) (para 0002) comprising a metal substrate plated with a film, wherein the film comprises metal chromium (corrosion resistant-protective layer), a first chromium and carbon mixed layer (stress transition layer), and a second chromium and carbon mixed layer (conductive layer) sequentially by magnetron sputtering from inside to outside (para 0008, 0013). 
Zhang fails to explicitly teach depositing the layers using a high-low pulse bias alternation method. However, Li (NPL), in the analogous art of magnetron sputtering, teaches depositing multilayer coatings via alternating bias during magnetron sputtering in order to improve the quality of the film (Abstract, pg. 4916 Conclusion). Because Li teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the layers of Zhang with alternating bias with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Zhang and Li fails to explicitly teach multiple high-low bias alternations, each of the alternations implemented by applying a low pulse for time TL and high bias for time TH and in the process of forming the stress transition layer by deposition the absolute value of the high pulse bias is increased gradually from one high-low bias alternation to another. 
However, Ozaki (US 20170002454 A1), in the analogous art of thin-film deposition, teaches depositing while alternately applying a predetermined low bias voltage (small absolute value) and a gradually increasing high bias voltage (large absolute value) in pulses (para 0059), thus performing multiple high-low bias alternations. Ozaki teaches gradually increasing the high bias voltage as an alternative to alternately applying a predetermined low bias voltage and a predetermined high bias voltage in formation of a hard carbon film (para 0059), wherein the film formed using a low bias functions as a stress relaxing film (para 0060). Additionally, Li (NPL) teaches depositing multilayer diamond-like (hard) carbon coatings with alternating soft and hard layers via alternating bias to reduce residual stress (Abstract). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of applying constant low and high biases in an alternating fashion (Li pg. 4910 – “Experimental”) with the method of applying a predetermined low bias voltage and a gradually increasing high bias voltage in pulses, as described by Ozaki, in the formation of the stress transition layer of Zhang because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). Additionally, the combination of Zhang, Li, and Ozaki inherently applies each of the low pulse and high pulse for an amount of time (TL and TH).
The combination of Zhang, Li, and Ozaki fails to explicitly teach inhibiting columnar structures growth in the anti-corrosion conductive film by the high-low pulse bias alternation method. However, Zhu (US 20150348773 A1) teaches that pulsed bias may eliminate columnar structures in a thin film deposited by sputtering (para 0046). Therefore, the aforementioned combination, which teaches high-low pulsed bias alternations, must necessarily inhibit columnar structure growth in the anti-corrosion conductive film.
Alternatively, in paragraph 0033 of the specification, the inhibition of columnar structure growth is attributed to bias alternations. Therefore, the combination of Zhang, Li, and Ozaki, which teaches a similar bias alternation process to the instant application, must necessarily inhibit columnar structure growth. See MPEP 2112.
Regarding claim 3, the combination of Zhang, Li, and Ozaki fails to explicitly teach bias values of the low pulse bias and high pulse bias in each of the multiple high low bias alternations are constant in the process of forming the anti-corrosion protective layer and in forming the conducting layer. The aforementioned combination also fails to explicitly teach the low pulse bias is constant and the high pulse bias gradually increases in each of the of the multiple high-low bias alternations in the process of forming the stress transition layer. However, Ozaki, in the analogous art of thin film deposition, teaches alternately applying a predetermined low bias voltage and a gradually increasing high bias voltage as an alternative to alternately applying a predetermined low bias voltage and a predetermined high bias voltage in formation of a hard carbon film (para 0059). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use either of the two methods in the deposition of each of the three layers of Zhang with a reasonable expectation of success, including the scenario wherein the anti-corrosion protective layer and conducting layer of Zhang are deposited using a predetermined low bias voltage and a predetermined high bias voltage (bias values of the low pulse bias and the high pulse bias are constant) and the stress transition layer is deposited using a predetermined low bias voltage (bias value of the low pulse bias is constant) and a gradually increasing high bias voltage (absolute value of the high pulse bias is increased gradually).
Regarding claim 8, the combination of Zhang, Li, and Ozaki teaches the anti-corrosion protective layer comprises chromium (metallic element), a stress transition layer comprising a first chromium and carbon (element X) mixed layer, and a conductive layer comprising a second chromium and carbon (element X) mixed layer (Zhang para 0008). All three layers include chromium as the metal element and thus the metallic element of the anti-corrosion protective layer is identical to that of the stress transition layer and the conducting layer.
Regarding claim 11, the combination of Zhang, Li, and Ozaki fails to explicitly teach the high pulse bias is gradually increased by an increment of 100 to 150 V. However, Ozaki applying a low bias voltage of -140 V (-30V to -200V) and a high bias voltage of -220 V (-200V to -800V) that gradually increases by -160 V each cycle (para 0059), wherein the film comprises carbon and is intended for wear resistance (para 0001, 0059-0060). Furthermore, Iseki (US 20140356764 A1), in the analogous art of sputtering a hard carbon film, teaches conductive members to be used as fuel cell plates, wherein an amorphous carbon film is formed atop the conductive substrate to impact corrosion resistance and wear resistance, which is related to hardness, without lowering electric conductivity (para 0074), and, similarly, Zhang teaches a surface corrosion resistant low resistance film comprising carbon (para 0008), which can be used for fuel cell plates (para 0002, 0004). Therefore, because Ozaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the stress transition layer of Zhang with the high and low voltage biases of Ozaki, including gradually increasing by an increment of 160 V, in order to improve wear resistance with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Though the combination of Zhang, Li, Ozaki, and Iseki fails to explicitly teach a gradual increase of 100-150 V, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 160 V is so close to the claimed range of 100-150 V that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a gradual increase of 100-150 V with a reasonable expectation of success and with predictable results.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102560396 A) in view of Li (NPL) and Ozaki (US 20170002454 A1), as applied to claim 1 above, and further in view of Iseki (US 20140356764 A1) and Twigg (US 20160177434 A1).
Regarding claim 4, the combination of Zhang, Li, and Ozaki fails to explicitly teach that in the process of forming the anti-corrosion protective layer, the bias value of the low pulse bias is -30V to -200 V, the bias value of the high pulse value is -200V to -800V, the number of high-low bias alternations is 2-8, and the deposition time of the high pulse bias and the deposition time of the low pulse bias meets TH:TL = 1:1 – 1:7. However, Ozaki teaches applying a low bias voltage of -140 V (-30V to -200V) and a high bias voltage of -220 V (-200V to -800V) (para 0059), wherein both the low bias voltage and high bias voltage are applied for the same amount of time (TH:TL = 1:1) (para 0092), and wherein the film is intended for wear resistance (para 0001, 0060). Furthermore, Iseki (US 20140356764 A1), in the analogous art of sputtering a hard carbon film, teaches conductive members to be used as fuel cell plates, wherein an amorphous carbon film is formed atop the conductive substrate to impact corrosion resistance and wear resistance, which is related to hardness, without lowering electric conductivity (para 0074), and, similarly, Zhang teaches a surface corrosion resistant low resistance film comprising carbon (para 0008), which can be used for fuel cell plates (para 0002, 0004). Therefore, because Ozaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the anti-corrosion protective layer of Zhang with the high and low voltage biases and relative deposition time of Ozaki in order to improve wear resistance with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Alternatively, Li, in the analogous art of magnetron sputtering, teaches the substrate bias voltage and ratio of high to low substrate bias affect the hardness of the film and stress of the film (pg. 4916 – Conclusion, pg. 4913-4915 – Section 3.4). Therefore, the high and low bias voltages are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of high and low bias voltage by routine optimization, which can include a low bias voltage between -30 and -200 V and a high bias voltage between -200 and -800 V. See MPEP 2144.05(II). Furthermore, Twigg, in the analogous art of sputtering while applying a bias alternating between high power and low power, teaches that the duty cycle, which is related to the ratio of TH:TL, influences the coating rate and thickness (para 0044) and therefore the duty cycle (ratio of high to low bias time) is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of duty cycle by routine optimization, which can include a high to low bias time ratio of 1:1 to 1:7. See MPEP 2144.05(II).
The previous combination of Zhang, Li, Ozaki, Iseki, and Twigg fails to explicitly teach the number of high-low bias alternations is 2-8. However, Ozaki teaches that the repetition count of the high-low cycle (high-low bias alternations) directly affects the thickness of the film (para 0092), and Li teaches the number of layers, and thus cycles, affects the residual stress, sp3/sp2 ratio, and hardness (pg. 4911 – Section 3.1.1; Figs. 6, 7, 8). Therefore, the number of high-low cycles/alternations is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the number of high-low bias alternations by routine optimization, which can include 2-8 cycles. See MPEP 2144.05(II).
Regarding claim 5, the combination of Zhang, Li, and Ozaki fails to explicitly teach that in the process of forming the stress transition layer, the bias value of the low pulse bias is -30V to -200 V, the bias value of the high pulse value is -200V to -800V, the number of high-low bias alternations is 2-10, and the deposition time of the high pulse bias and the deposition time of the low pulse bias meets TH:TL = 1:2 – 1:5. However, Ozaki applying a low bias voltage of -140 V (-30V to -200V) and a high bias voltage of -220 V (-200V to -800V) that gradually increases by -160 V each cycle (para 0059), wherein the film comprises carbon and is intended for wear resistance (para 0001, 0059-0060). Furthermore, Iseki (US 20140356764 A1), in the analogous art of sputtering a hard carbon film, teaches conductive members to be used as fuel cell plates, wherein an amorphous carbon film is formed atop the conductive substrate to impact corrosion resistance and wear resistance, which is related to hardness, without lowering electric conductivity (para 0074), and, similarly, Zhang teaches a surface corrosion resistant low resistance film comprising carbon (para 0008), which can be used for fuel cell plates (para 0002, 0004). Therefore, because Ozaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the stress transition layer of Zhang with the high and low voltage biases of Ozaki in order to improve wear resistance with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Alternatively, Li teaches the substrate bias voltage and ratio of high to low substrate bias affect the hardness of the film and stress of the film (pg. 4916 – Conclusion, pg. 4913-4915 – Section 3.4). Therefore, the high and low bias voltages are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of high and low bias voltage by routine optimization, which can include a low bias voltage between -30 and -200 V and a high bias voltage between -200 and -800 V. See MPEP 2144.05(II).
The previous combination of Zhang, Li, Ozaki, and Iseki fails to explicitly teach the number of high-low bias alternations is 2-10. However, Ozaki teaches that the repetition count of the high-low cycle (high-low bias alternations) directly affects the thickness of the film (para 0092), and Li teaches the number of layers, and thus cycles, affects the residual stress, sp3/sp2 ratio, and hardness (pg. 4911 – Section 3.1.1; Figs. 6, 7, 8). Therefore, the number of high-low cycles/alternations is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the number of high-low bias alternations by routine optimization, which can include 2-10 cycles. See MPEP 2144.05(II).  Furthermore, because Ozaki teaches a high bias that gradually increases by -160 V every alternation cycle with a starting value of -220 V (para 0059), the high bias would lie within the claimed range of -200 to -800 V so long as the number of high-low bias alternations is less than or equal to 4, which may be achieved through routine optimization, because the bias would reach -860 V in the fifth cycle. Alternatively, the routine optimization of the low and high bias voltages described above may result in high bias voltages within the claimed range.
The combination of Zhang, Li, Ozaki, and Iseki fails to explicitly teach the deposition time of the high pulse bias and the deposition of the low pulse bias meets TH:TL = 1:2 – 1:5. However, Twigg (US 20160177434 A1), in the analogous art of sputtering while applying a bias alternating between high power and low power, teaches pulsing a substrate bias between a high and low power condition (Abstract), wherein different biasing voltages and duty cycles can be employed depending on the required coating thickness and coating rate, such as a duty cycle between 30% and 60%, wherein the duty cycle is the ratio of high bias to the total cycle time (para 0044; Fig. 4). A duty cycle of 30% to 60% equates to a TH:TL ratio of 1.5:1 (at 60%) to 1:2.33 (at 30%). Though Twigg does not explicitly teach a high to low pulse bias ratio of 1:2-1:5, one would have expected the use of any value within the Twigg range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 1.5:1 to 1:2.33, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. Alternatively, because Twigg teaches that the duty cycle influences the coating rate and thickness (para 0044), the duty cycle (ratio of high to low bias time) is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of duty cycle by routine optimization, which can include a high to low bias time ratio of 1:2 to 1:5. See MPEP 2144.05(II). 
Regarding claim 6, Zhang fails to explicitly teach that in the process of forming the conducting layer, the bias value of the low pulse bias is -30V to -200 V, the bias value of the high pulse value is -200V to -800V, the number of high-low bias alternations is 2-20, and the deposition time of the high pulse bias and the deposition time of the low pulse bias meets TH:TL = 1:1 – 1:6. However, Ozaki applying a low bias voltage of -140 V (-30V to -200V) and a high bias voltage of -220 V (-200V to -800V) (para 0059), wherein both the low bias voltage and high bias voltage are applied for the same amount of time (TH:TL = 1:1) (para 0092), and wherein the film comprises carbon and is intended for wear resistance (para 0001, 0059-0060). Furthermore, Iseki (US 20140356764 A1), in the analogous art of sputtering a hard carbon film, teaches conductive members to be used as fuel cell plates, wherein an amorphous carbon film is formed atop the conductive substrate to impact corrosion resistance and wear resistance, which is related to hardness, without lowering electric conductivity (para 0074), and, similarly, Zhang teaches a surface corrosion resistant low resistance film comprising carbon (para 0008), which can be used for fuel cell plates (para 0002, 0004). Therefore, because Ozaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the conductive layer of Zhang with the high and low voltage biases and relative deposition time of Ozaki in order to improve wear resistance with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Alternatively, Li teaches the substrate bias voltage and ratio of high to low substrate bias affect the hardness of the film and stress of the film (pg. 4916 – Conclusion, pg. 4913-4915 – Section 3.4). Therefore, the high and low bias voltages are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of high and low bias voltage by routine optimization, which can include a low bias voltage between -30 and -200 V and a high bias voltage between -200 and -800 V. See MPEP 2144.05(II). Furthermore, Twigg, in the analogous art of sputtering while applying an alternating high-low bias, teaches that the duty cycle, which is related to the ratio of TH:TL, influences the coating rate and thickness (para 0044) and therefore the duty cycle (ratio of high to low bias time) is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of duty cycle by routine optimization, which can include a high to low bias time ratio of 1:1 to 1:6. See MPEP 2144.05(II).
The previous combination of Zhang, Li, Ozaki, Iseki, and Twigg fails to explicitly teach the number of high-low bias alternations is 2-20. However, Ozaki teaches that the repetition count of the high-low cycle (high-low bias alternations) directly affects the thickness of the film (para 0092), and Li teaches the number of layers, and thus cycles, affects the residual stress, sp3/sp2 ratio, and hardness (pg. 4911 – Section 3.1.1; Figs. 6, 7, 8). Therefore, the number of high-low cycles/alternations is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the number of high-low bias alternations by routine optimization, which can include 2-20 cycles. See MPEP 2144.05(II).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102560396 A) in view of Li (NPL) and Ozaki (US 20170002454 A1), as applied to claim 1 above, and further in view of Wu (US 20130260057 A1), Twigg (US 20160177434 A1), and Iseki (US 20140356764 A1).
Regarding claim 7, the combination of Zhang, Li, and Ozaki fails to explicitly teach that, in the high-low pulse bias alternation process, parameters including air pressure, linear ion source voltage, speed, and bias supply frequency are adjusted to fit the high-low pulse bias alternations. However, Wu (US 20130260057 A1), in the analogous art of plasma-based deposition, teaches adjusting at least one operating parameter in a plasma processing chamber after a first substrate processing step (Abstract), wherein the varied parameters may include RF bias power, and thus voltage, to a pedestal, gas (air) pressure, plasma voltage bias, and RF bias frequency (para 0007, 0011-0012), and wherein the process may be employed with any substrate processing system that uses plasma (para 0023), such as magnetron sputtering. Additionally, Twigg (US 20160177434 A1), in the analogous art of sputtering while applying a bias alternating between high and low power, teaches sputtering while alternately pulsing a bias between a high power and low power condition (para 0007) and that the biasing conditions and operating conditions need to be matched to prevent the deposition rate from being too high (para 0037), resulting in porous rough coatings rather than smooth dense coatings. Li teaches alternating bias, which involves depositing alternating rougher and denser coatings (Abstract), to decrease residual stress while maintaining high hardness and smooth surfaces (pg. 4916 – Conclusion). Furthermore, Iseki (US 20140356764 A1), in the analogous art of sputtering a hard carbon film, teaches conductive members to be used as fuel cell plates, wherein an amorphous carbon film is formed atop the conductive substrate to impact corrosion resistance and wear resistance, which is related to hardness, without lowering electric conductivity (para 0074), and, similarly, Zhang teaches a surface corrosion resistant low resistance film comprising carbon (para 0008), which can be used for fuel cell plates (para 0002, 0004). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control (adjust) the operating parameters, such as gas pressure and RF bias frequency, along with the bias power/voltage of Zhang to control the deposition rate such that the desired film density and hardness is achieved (optimized).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102560396 A) in view of Li (NPL) and Ozaki (US 20170002454 A1), as applied to claim 1 , and further in view of Astrand (US 20110067996 A1).
Regarding claim 12, the combination of Zhang, Li, and Ozaki fails to explicitly teach the low pulse bias deposition time (TL) is 1 to 6 minutes. However, Astrand, in the analogous art of alternating bias sputtering, teaches that high and low biases may be applied for between 10 seconds and 60 minutes (para 0024-0025). On the other hand, Ozaki teaches a deposition time of 1-10 seconds (para 0068). However, Astrand and Ozaki both seek to improve wear resistance of a PVD coating by applying the varying substrate bias (Astrand para 0012; Ozaki para 0020-0021). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the deposition times of Ozaki with the deposition times of Astrand because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). 
The combination of Zhang, Li, Ozaki, and Astrand teaches a deposition time at low pulse bias (TL) of 10 seconds to 60 minutes but does not explicitly teach 1 to 6 minutes. However, one would have expected the use of any value within the Astrand range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 10 seconds to 60 minutes, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 13, the combination of Zhang, Li, and Ozaki fails to explicitly teach the high pulse bias deposition time (TH) is 1 to 2 minutes. However, Astrand, in the analogous art of alternating bias sputtering, teaches that high and low biases may be applied for between 10 seconds and 60 minutes (para 0024-0025). On the other hand, Ozaki teaches a deposition time of 1-10 seconds (para 0068). However, Astrand and Ozaki both seek to improve wear resistance of a PVD coating by applying the varying substrate bias (Astrand para 0012; Ozaki para 0020-0021). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the deposition times of Ozaki with the deposition times of Astrand because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). 
The combination of Zhang, Li, Ozaki, and Astrand teaches a deposition time at high pulse bias (TH) of 10 seconds to 60 minutes but does not explicitly teach 1 to 2 minutes. However, one would have expected the use of any value within the Astrand range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 10 seconds to 60 minutes, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Response to Arguments
Applicant’s arguments, see pg. 5, filed 4/12/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Astrand (US 20110067996 A1), a new interpretation of Ozaki (US 20170002454 A1), and inherency in view of Zhu (US 20150348773 A1).
Zhu (US 20150348773 A1) teaches that pulsed bias may eliminate columnar structures in a thin film deposited by sputtering. Therefore, the cited references, which teach high-low pulsed bias alternations, must necessarily inhibit columnar structure growth in the anti-corrosion conductive film.
Alternatively, in paragraph 0033 of the specification, the inhibition of columnar structure growth is attributed to bias alternations. Therefore, the cited references, which teaches a similar bias alternation process to the instant application, must necessarily inhibit columnar structure growth.
Additionally, a new rejection relying on Astrand (US 20110067996 A1) has been added to teach gradually increasing bias with the claimed high and low bias times of claims 12-13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797